People v Green (2019 NY Slip Op 04271)





People v Green


2019 NY Slip Op 04271


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Friedman, J.P., Gische, Webber, Gesmer, Moulton, JJ.


9469 2532/10

[*1]The People of the State of New York, Respondent,
vDexter Green, Sr., Defendant-Appellant.


Cesar Gonzalez, Jr., Bronx, for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered January 15, 2014, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of 10 years, unanimously affirmed.
To the extent defendant is making any claim other than that his plea was involuntary, such claim is foreclosed by his valid waiver of the right to appeal. To the extent defendant is claiming that the plea was involuntary, that claim survives an appeal waiver but it is concededly unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we find that the plea allocution did not negate the element of criminal intent or cast any doubt on the voluntariness of defendant's plea (see People v Toxey, 86 NY2d 725 [1995]). Moreover, the requisite intent could be readily inferred from defendant's factual recitation (see People v McGowen, 42 NY2d 905 [1977]; see also People v Seeber, 4 NY3d 780, 781 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK